Citation Nr: 0010268	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  98-11 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether a claim of entitlement to a permanent and total 
disability rating for pension purposes is well grounded, and, 
if so, whether pension is warranted.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied entitlement to a permanent and total 
disability rating for pension purposes.  

In February 2000, the veteran testified at a videoconference 
hearing before the undersigned, who is a Member of the Board 
who will render the final determination in this claim and who 
was designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 1999).  

The underlying claim of entitlement to non-service connected 
pension is the subject of the remand that follows this 
decision.


FINDINGS OF FACT

1.  The veteran's active military service in the United 
States Army from September 1969 to July 1971 during the 
Vietnam Era meets the requirements of service for 90 days or 
more during a period of war.   

2.  The veteran has been assigned nonservice-connected 
ratings of 10 percent for a fractured vertebra secondary to 
an automobile accident; 10 percent for a history of cervical 
strain; 10 percent for a seizure disorder; and a 
noncompensable rating for a history of a fracture of the 
pelvis, for a combined nonservice-connected rating of 30 
percent; he claims to have been unemployable since 1990.  

3.  The veteran is single and receives Social Security 
disability income, which does not exceed the statutory limit.  


CONCLUSION OF LAW

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  38 U.S.C.A. §§ 1521, 5107 (West 1991); 38 C.F.R. 
§ 3.3 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.

A claim for nonservice-connected pension benefits is well-
grounded if the following criteria are met:  (1) there is 
evidence of honorable active military service of 90 days or 
more during a period of war (or discharge or release from 
service during a period of war for a service-connected 
disability); (2) there is evidence of permanent and total 
disability productive of unemployability; and (3) there is 
evidence of income that does not exceed the statutory limit.  
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); see 
also 38 U.S.C. § 1521 (West 1991); 38 C.F.R. § 3.3 (1999).  
For purposes of determining whether a claim is well-grounded, 
the supporting evidence is presumed to be true and is not 
subject to weighing.  King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The veteran has had honorable active military service of 90 
days or more during the Vietnam Era.  Additionally, the 
Social Security Administration has found him incapable of 
performing any substantial gainful activity at any exertional 
level on a regular sustained basis due to extreme shortness 
of breath with minimal exertion.  Therefore, the evidence 
tends to show permanent and total disability productive of 
unemployability.  Since the veteran has apparently not worked 
since 1990, there is no evidence to suggest that his income 
exceeds the statutory limit.  


ORDER

The claim of entitlement to nonservice-connected pension 
benefits based on permanent and total disability is well 
grounded.  To this extent only, the appeal is granted.


REMAND

Because the claim of entitlement to nonservice-connected 
pension benefits based on permanent and total disability is 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

The veteran contends, essentially, that he has been unable to 
work since 1990 due to various residuals of a motor vehicle 
accident, which he states occurred in January 1990.  Evidence 
from a treating physician suggests that the date of the 
accident was actually in August 1990.  Residuals include, 
according to the veteran, fractures of several vertebrae and 
of the pelvis, as well as cervical strain.  He also claims a 
seizure disorder and believes that he may have a chronic 
obstructive pulmonary disorder.  Recent VA outpatient records 
reveal extensive counseling and recreational therapy for 
treatment of alcohol abuse.  

The RO has assigned nonservice-connected ratings of 10 
percent for a fractured vertebra secondary to an automobile 
accident; 10 percent for a history of cervical strain; 10 
percent for a seizure disorder; and a noncompensable rating 
for a history of a fracture of the pelvis.  The combined 
nonservice-connected rating is 30 percent.  Because much of 
the veteran's recent treatment has been for recurrent alcohol 
abuse, further development of this appeal is warranted.  

Additionally, Social Security Administration records disclose 
that the veteran met the earnings requirements for Social 
Security disability insured status in September 1990 and had 
been awarded disability benefits on the basis of severe 
impairments of chronic obstructive pulmonary disease and 
status post compression fractures of the lumbar and thoracic 
spine.  He was also found incapable of performing any 
substantial gainful activity at any exertional level on a 
regular sustained basis due to extreme shortness of breath on 
minimal exertion.  An attachment to this decision listed 
numerous exhibits pertaining to medical evidence relied upon 
by the Social Security Administration in making its award, 
but such records have not been included in the claims file.  
Of particular importance to the veteran's VA claim are 
exhibits numbered 9 through 19 and 25 through 28.  Further, 
evidence of more recent Social Security Administration 
decisions or evaluations, if any, should be requested.  

Therefore, since it is the Board's opinion that further 
development of the case is desirable, this case is REMANDED 
for the following actions:

1.  The RO should inform the veteran that 
if he has been treated by any private 
health care providers after August 1994, 
the date of the Social Security 
Administration decision, he should make 
every attempt to provide available 
private treatment records for inclusion 
in his claims file.  

2.  All VA outpatient treatment records 
and/or hospitalization records from June 
1998 to the present should be obtained 
and associated with the veteran's claims 
file.  

3.  The RO should obtain from the Social 
Security Administration all records 
pertinent to the veteran's August 1994 
award of Social Security disability 
benefits, including the medical records 
relied upon concerning that claim, in 
particular, exhibits numbered 9 through 
19 and 25 through 28, as well as more 
recent SSA decisions or evaluations, if 
any.   

4.  Accord the veteran an examination for 
pension purposes to determine the nature 
and severity of his physical and 
psychiatric disabilities.  Any indicated 
evaluations, studies, or tests, to 
include a pulmonary function test, should 
be accomplished.  The examiner(s) should 
be requested to provide an opinion as to 
the functional activities precluded by 
the veteran's disabilities.  In 
particular, to the extent possible, 
examiner(s) should provide an opinion as 
to the extent of impairment on 
employability attributable to physical 
and emotional disability not resulting 
from alcoholism.  The veteran's claims 
file should be made available to the 
examiner(s) for review in connection with 
the examination.  

5.  Following completion of the 
foregoing, the RO should review the 
claims file to ensure that all of the 
development has been completed in full.  
It is particularly important that the RO 
review the VA examination report to 
verify that the examiner(s) has complied 
with all directives contained in this 
Remand.  

After undertaking any development deemed essential in 
addition to that specified above, the RO should readjudicate 
the issue on appeal.  If the determination remains adverse to 
the veteran, he and his representative should be sent a 
supplemental statement of the case and allowed an appropriate 
time period to respond.  Thereafter, the case should be 
returned to the Board after compliance with the provisions 
for processing appeals.  

The purpose of this REMAND is to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of this case, by this remand.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals


 


